DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-3, 6, 8, 10-12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1).

	Regarding claims 1 and 21, Yeager teaches a ball machine with at least three wheels to control trajectory and speed of a ball (See item 66 and [0075+]), a processor and memory (considered inherent to the system of Yeager) to control the wheels per the settings of the received profile of a player (See [0027+]), utilizing machine learning on the data or that can include instructions received (See [0110+]), and the control of the wheels for propelling the balls according to the profile of the player and the results of the data updated with machine learning (See [0004+]).  Ebrahimi at 5:53+ teaches the memory more explicitly.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager to explicitly include the memory as taught by Ebrahimi to allow the data from different players and instructions along with previous performance history to be stored on the ball machine itself.  (See 5:53+)  The limitations of claim 21 including the processor and the ball launching mechanisms are taught as cited in the prior art above.

	Regarding claims 6, 10 and 11, Yeager teaches:
Three wheels at least with four-way steering as claimed (See [0041+], Claim 6)
A rechargeable battery (See [0076+], Claim 10)
A processor to control the machine according to the player as claimed (See [0059+], Claim 11)

	Regarding claims 2-3, 8, 12 and 22, Ebrahimi teaches:
A robotic arm to eject the ball, the processor controls the arm as claimed (See 4:30+, Claim 2 and 22)
A lift to raise the ball ejector with the processor controlling height according to preprogrammed routines as claimed.  (See 3:23+, Claim 3 and 22)
A connectivity device connecting the processor to external devices (See 2:35+, Claim 8)
Accessibility through smartphone, table or a remote computer (See 5:11+, Claim 12)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with the teaching of Ebrahimi to provide a tennis playing robot with arms that can mimic the player of a real life opponent.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1) in view of Yerli (EP 3,557,559 A1).

Regarding claim 4, Yerli teaches data acquired through a camera which includes 360 degree action-focused data that a processor compiles information on.  (See Abstract)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with the teaching of Yerli to determine real ball direction during game play (See abstract)

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1) and Pierce (US 5,464,208 A).

Regarding claim 5, Pierce teaches the infrared cameras that collect data and provide report to the user through the display.  (See 7:32+)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with the teaching of Pierce to provide means to calculate and measure the speed of a traveling ball (See 7:32+).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1) and Thurman (US 2014/0277635 A1).

Regarding claim 7, Yeager at [0085+] teaches the control of the ball launcher based on inputs.  Thurman teaches the collection and use of weather data (See [0087+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with the teaching of Thurman to provide a more accurate type of ball movement through collection of data related to temperature, wing and the like.  (See [0087+] wherein the other possible data would be used for a more accurate detection of the type of pitch thrown.)



Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1) and DeCarlo (US 2021/0008416 A1).

Regarding claim 13, DeCarlo teaches feedback from a racket and other sensors on a court.  (See [0238+])  The disclosure speaks of multiple additional sensors in a playing area.  The use of a sensor on a racket as well as on the court is the simple use of known technique to improve similar devices (methods, or products) in the same way which is an indication of obviousness.  See the courts rationale (C) above.

Claims 14-17 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1) and Lewis (US 2017/0095716 A1).

Regarding claim 14, Yeager teaches instructions that when executed cause a processor to identify game parameters (See Abstract and [0110+]).  Ebrahimi teaches the memory or storage for the instructions (See 5:53+).  Lewis teaches the downloading 

Regarding claim 18, claim 14 is substantially similar to claim 18 wherein Yeager and Lewis at [0110+ and 0094+] teach or suggest the generating of game parameters for a first and second player from a video, Yeager at [0027+] teaches or suggests the selection of multiple players wherein the unselected player or “opponent” are associated with the ball machine, Yeager at [0038+] teaches or suggests the translation of the game parameters to X-Y-Z positions as well as the targeting of the ball, spin of the ball 

Regarding claims 15-17 and 19, Yeager teaches or suggests:
The parameters as claimed (See [0038+], Claim 15 and 19)
The parameters for control instructions such as x-y-z coordinates or location on the court and speed of the ball (See [0038+], Claim 16)
The returning instruction as claimed (See [0038+, 0108+], Claim 17)

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1), Yerli (US 3,557,559 A1) and Pierce (US 5,464,208 A).

Regarding claim 23, Yerli teaches data acquired through a camera which includes 360 degree action-focused data that a processor compiles information on.  (See Abstract)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with the teaching of Yerli to determine real ball direction during game play (See abstract)  Pierce teaches the infrared cameras that .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1), Lewis (US 2017/0095716 A1) and Roomba_NPL (https://cleanhomeworld.com/roomba-dies-before-docking/).

Regarding claim 20, the examiner takes official notice that the use of instructions to have a processor control a machine to recharge a battery when a battery level falls below a threshold are well known in the art.  A Roomba which is a commonly used robotic vacuum cleaner is programmed to return to its base station and recharge its battery when the battery falls below a specific level.  Reference  https://cleanhomeworld.com/roomba-dies-before-docking/ which speaks of how the Roomba returns to base to recharge as claimed.  This device has been commercially available well prior to the effective filing date of the instant invention.  The utilization of the same practice on the Yeager machine would have been obvious at the time of the invention to increase the convenience of the device through automated battery recharging.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711